                 Case 4:19-cv-02157-KAW Document 1 Filed 04/22/19 Page 1 of 7



 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3   Alameda, CA 94502
     Telephone: (510) 906-4710
 4   Email: mstafford@sjlawcorp.com
     Email: mminser@sjlawcorp.com
 5
     Attorneys for Plaintiffs, District Council 16
 6   Northern California Health and Welfare Trust Fund, et al.

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   DISTRICT COUNCIL 16 NORTHERN                           Case No.
     CALIFORNIA HEALTH AND WELFARE
12   TRUST FUND; and its JOINT BOARD OF                     COMPLAINT
     TRUSTEES; CHRIS CHRISTOPHERSEN and
13   JOHN MAGGIORE, Trustees;                               Date:                   x
                                                            Time:                   x
14   BAY AREA PAINTERS AND TAPERS                           Location                x
     PENSION TRUST FUND, and its JOINT BOARD                   x
15   OF TRUSTEES; CHRIS CHRISTOPHERSEN                      Judge:                  x
     and JEANNIE SIMPELO, Trustees;
16
     DISTRICT COUNCIL 16 NORTHERN
17   CALIFORNIA JOURNEYMAN AND
     APPRENTICE TRAINING TRUST FUND, and its
18   JOINT BOARD OF TRUSTEES; CHRIS
     CHRISTOPHERSEN and JEANNIE SIMPELO,
19   Trustees;
20   DISTRICT COUNCIL 16 OF THE
     INTERNATIONAL UNION OF PAINTERS AND
21   ALLIED TRADES,
22                  Plaintiffs,
23          v.
24   HARTLEY CONSTRUCTION, INC., a California
     corporation,
25
                    Defendant.
26

27                                                   Parties
28

                                                        1
     COMPLAINT
                                                                       P:\CLIENTS\PATCL\Hartley Construction, Inc\Pleadings\Complaint.docx
     Case No.
                  Case 4:19-cv-02157-KAW Document 1 Filed 04/22/19 Page 2 of 7



 1           1.      The District Council 16 Northern California Health and Welfare Trust Fund (“Health

 2   Fund”); Bay Area Painters and Tapers Pension Trust Fund, including the Bay Area Painters and Tapers

 3   Pension Trust Fund Annuity Plan (together “Pension Funds”); and District Council 16 Northern

 4   California Journeyman and Apprentice Training Trust Fund (“Apprentice Fund”) are employee benefit

 5   plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C.

 6   § 1002(3). The Joint Board of Trustees (“Trustees”) of said Funds are the named fiduciaries of the Funds

 7   under ERISA § 302(a), 29 U.S.C. § 1002(a). Chris Christophersen and John Maggiore are Trustees, and

 8   fiduciaries, of the Health Fund. Chris Christophersen and Jeannie Simpelo are Trustees, and fiduciaries,

 9   of the Pension Fund and Apprentice Fund. The Health Fund, Pension Funds, Apprentice Fund, and their

10   respective Trustees and fiduciaries are collectively referred to herein as “ERISA Plaintiffs” or

11   “Plaintiffs.”

12            2.     District Council No. 16 of the International Union of Painters and Allied Trades

13   (“Union”) is a labor organization as defined in § 2(5) of the National Labor Relations Act (“NLRA”), 29

14   U.S.C. § 152(5) and is represented by counsel herein for the limited purpose of collecting union dues

15   owing as part of the subject contribution claims of ERISA Plaintiffs, and not for any other cause of

16   action. The Union expressly reserves its rights to pursue any other cause of action on its own behalf.

17            3.     Hartley Construction, Inc., a California corporation (“Defendant”), is an employer by

18   virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).

19                                                       Jurisdiction

20           4.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

21   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and

22   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

23   to redress such violations, and seek all other appropriate relief under ERISA.

24           5.      Jurisdiction exists in this Court over all the claims by virtue of the Labor Management

25   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and

26   conditions of valid Bargaining Agreements.

27           6.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,
28   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

                                                          2
     COMPLAINT
                                                                          P:\CLIENTS\PATCL\Hartley Construction, Inc\Pleadings\Complaint.docx
     Case No.
                  Case 4:19-cv-02157-KAW Document 1 Filed 04/22/19 Page 3 of 7



 1   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

 2   herein, each of which has a substantial ground in federal jurisdiction.

 3                                                           Venue

 4           7.      Venue is conferred upon this Court by § 502, 29 U.S.C. § 1132. Where an action is

 5   brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

 6   discretion, in the district where the plan is administered, where the breach took place, or where a

 7   defendant resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at

 8   their principal place of business in Dublin, California. Thus, jurisdiction and venue are properly

 9   grounded with this Court.

10           8.      Venue exists in this Court with respect to the claims under LMRA § 301, 29 U.S.C. §

11   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business

12   in this district, its duly authorized officers or agents are engaged in representing employee members in

13   this district, and the claims arise in this district.

14                                                Intradistrict Assignment

15           9.      The basis for assignment of this action to this Court’s Oakland Division is that all of the

16   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

17   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendant therefore failed to

18   fulfill its statutory and contractual obligations to Plaintiffs.
19                                                Bargaining Agreements

20           10.     Defendant entered into the Northern California Drywall Finishers Master Agreement

21   (“Bargaining Agreement”) between the Union and the Wall and Ceiling Alliance, requiring employer

22   contributions to Plaintiffs’ ERISA Funds, to the Union for union dues, and to the other plans more fully

23   described in the Bargaining Agreement. Plaintiffs are third party beneficiaries of the Bargaining

24   Agreement.

25           11.     Under the terms of the Bargaining Agreement, Plaintiffs’ Trustees are authorized to

26   collect monies due by Defendant to the following plans: the IUPAT Finishing Trades Institute, the

27   IUPAT Labor-Management Cooperation Initiative, the Work Preservation Fund, the Industry Fund, the
28   Skills, Safety, Supervisor & Survival Training Awards Recognition (STAR) Program, Inc., the

                                                               3
     COMPLAINT
                                                                             P:\CLIENTS\PATCL\Hartley Construction, Inc\Pleadings\Complaint.docx
     Case No.
               Case 4:19-cv-02157-KAW Document 1 Filed 04/22/19 Page 4 of 7



 1   Vacation/Holiday Fund, and the IUPAT Political Action Together-Political Committee (collectively

 2   referred to herein as the “Bargained Plans”).

 3          12.     Under the Bargaining Agreements and the governing documents of ERISA Plaintiffs (the

 4   “Trust Agreements”), which are incorporated into the Bargaining Agreements and made binding on

 5   Defendant, Defendant is required to regularly pay to ERISA Plaintiffs, the Bargained Plans, and the

 6   Union, certain sums of money, the amounts of which are determined by the hours worked by

 7   Defendant’s employees. Contributions are due on the fifteenth (15th) day of the month following the

 8   month hours were worked, and considered delinquent if not received by the last day of that month.

 9   Defendant is also required, pursuant to the Bargaining and Trust Agreements, to pay liquidated damages

10   in the amount of ten percent (10%) for each delinquent contribution, but in the amount of twenty percent

11   (20%) for each delinquent contribution which is the subject of litigation. Moreover, the Bargaining and

12   Trust Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by

13   the Trustees from the day contributions become delinquent, which is the first (1st) day of the month

14   following the month in which payment was due, until paid.

15          13.     The Bargaining Agreements further require Defendant to maintain time records or time

16   cards, and to submit any and all relevant records to Plaintiffs for examination to determine whether

17   Defendant is making full and prompt payment of all sums required to be paid by it to Plaintiffs. Should

18   an audit of Defendant’s records reveal Defendant has failed to provide full and prompt payment of all
19   sums due, Defendant must reimburse Plaintiffs for the amounts due, including audit fees, in addition to

20   any other obligations pursuant to the Bargaining and Trust Agreements.

21                                              Factual Allegations

22          14.     Defendant has failed and refused to pay contributions for hours worked by its employees

23   during the months of May 2018, July 2018, August 2018, and February 2019. Liquidated damages and

24   interest have been incurred and are owed to Plaintiffs for the unpaid contributions for that period. In

25   addition, Defendant has failed and refused to report and pay contributions for hours worked by its

26   employees during the months of November 2016, December 2016, June 2018, October 2018, and

27   November 2018. Liquidated damages and interest have been incurred and are owed to Plaintiffs for the
28   unpaid contributions for that period. Additional liquidated damages and interest are owed on late-paid

                                                        4
     COMPLAINT
                                                                        P:\CLIENTS\PATCL\Hartley Construction, Inc\Pleadings\Complaint.docx
     Case No.
               Case 4:19-cv-02157-KAW Document 1 Filed 04/22/19 Page 5 of 7



 1   contributions for the months of March 2018 and April 2018.

 2          15.     Plaintiffs are also entitled to recover any and all contributions, and all liquidated damages

 3   and interest on delinquent contributions, found due on timecards, audit, or otherwise including estimated

 4   contributions for months Defendant failed to report to Plaintiffs, through the time of Judgment. Plaintiffs

 5   reserve the right to conduct an audit to determine whether there are any additional amounts due from

 6   Defendant.

 7                                  FIRST CAUSE OF ACTION
       For Payment of Delinquent Contributions, Interest, Liquidated Damages, Attorneys’ Fees and
 8                                     Costs Against Defendant
 9          16.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 15, above.

10          17.     Defendant has a contractual duty to timely pay the required contributions to Plaintiffs and

11   the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreements and

12   Trust Agreements. Defendant also has a contractual duty under the Bargaining Agreements, and Trust

13   Agreements incorporated therein, to permit an audit of its records to determine whether it is making full

14   and prompt payment of all sums required to be paid by it to Plaintiffs, and to pay Plaintiffs all amounts

15   found due as a result of an audit, including audit fees.

16          18.     In addition, Defendant has a statutory duty to timely make the required payments to

17   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

18          19.     By failing to make the required payments to Plaintiffs, Defendant breached the

19   Bargaining Agreement and is in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

20          20.     Defendant’s failure and refusal to pay the required contributions was at all times, and still

21   is, willful. Defendant continues to breach the Bargaining Agreement, and incorporated Trust

22   Agreements, by failing to pay all amounts owed as alleged. Said refusal is unjustified and done with

23   knowledge and intent.

24          21.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

25   irreparable injury, loss and damage unless Defendant is ordered specifically to perform all obligations

26   required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

27   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and is restrained from continuing to
28   refuse to perform as required thereunder.

                                                           5
     COMPLAINT
                                                                          P:\CLIENTS\PATCL\Hartley Construction, Inc\Pleadings\Complaint.docx
     Case No.
                   Case 4:19-cv-02157-KAW Document 1 Filed 04/22/19 Page 6 of 7



 1           22.      This Court is authorized to issue injunctive relief based on the traditional standard. As set

 2   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

 3   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

 4   hardships and advancement of public interest favor ERISA Plaintiffs.

 5           23.      This Complaint does not in any manner relate to statutory withdrawal liability that may or

 6   may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any such

 7   withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’ Plan Documents, Trust

 8   Agreements, and the law.

 9                                                          Prayer

10   WHEREFORE, Plaintiffs pray as follows:

11           1.       For a judgment against Defendant as follows:

12                    (a)         Any unpaid contributions, due at time of Judgment, including those specified

13   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

14   estimated contributions for any months Defendant fails to report to Plaintiffs, pursuant to ERISA §

15   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

16                           i.          To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA

17   § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreement;

18                          ii.          To the Union in accordance with the Bargaining Agreement.
19                    (b)         Liquidated damages on all late-paid and unpaid contributions in an amount

20   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

21   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

22                    (c)         Interest on all late-paid and unpaid contributions at the rates set in accordance

23   with the Bargaining Agreement, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. § 1132

24   (g)(2)(B).

25           2.       Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in

26   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

27   with the Bargaining Agreement for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all
28   Plaintiffs.

                                                              6
     COMPLAINT
                                                                              P:\CLIENTS\PATCL\Hartley Construction, Inc\Pleadings\Complaint.docx
     Case No.
                 Case 4:19-cv-02157-KAW Document 1 Filed 04/22/19 Page 7 of 7



 1          3.      For an order,

 2                  (a)    requiring that Defendant comply with its obligations to Plaintiffs under the terms

 3   of the Bargaining Agreement and the Trust Agreements;

 4                  (b)    enjoining Defendant from violating the terms of those documents and of ERISA;

 5   and;

 6                  (c)    enjoining Defendant from disposing of any assets until said terms have been

 7   complied with, and from continuation or operating of Defendant’s business until said terms have been

 8   complied with.

 9          4.      That the Court retain jurisdiction of this case pending compliance with its orders.

10          5.      For such other and further relief as the Court may deem just and proper.

11   DATED: April 18, 2019                              SALTZMAN & JOHNSON LAW CORPORATION

12
                                                  By:                              /S/
13                                                      Matthew P. Minser
                                                        Attorneys for Plaintiffs, District Council 16 Northern
14                                                      California Health and Welfare Trust Fund, et al.
15

16

17

18
19

20

21

22

23

24

25

26

27
28

                                                         7
     COMPLAINT
                                                                         P:\CLIENTS\PATCL\Hartley Construction, Inc\Pleadings\Complaint.docx
     Case No.
